DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 27th of November of 2020. The amendments in the filed response have been entered. 
Claims 1 and 12 have been amended. 
Claim 20 has been added. 
Claims 2-3, 5-6, 8, 11, 13-17 and 19 are confirmed to have been cancelled. 
Claims 1, 4, 7, 9, 12, 18 and 20 are pending in the application and the status of the application is currently pending. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 recite a contacted interface, which is not referenced in the Specification. The claims should recite a  contact interface, as recited in the Specification. 
Claim 1 recites wherein the contactless interface and the contact interface provide access to the payment device memory (lines 12-13), which does not clearly recite a function of the claimed invention or a configuration of the recited elements. In view of the claim reciting that a payment device processor is executing the wherein the contactless interface and the contact interface are further configured to provide access to the payment device memory.
Claim 1 further recites wherein the read record filter comprises a security mechanism of the one or more security mechanisms (lines 20-21), which makes reference to the security mechanisms that were implemented (line 10) but is not clearly defining the implementation of the read record filter. The claim should recite wherein the read record filter .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9, 12, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim is indefinite for reciting an unclear limitation. The claim recites providing, via the contacted interface, to a quality control bureau, at least one record of the contactless data listed in the read record command, based on a read record filter corresponding to the contacted interface (line 18-19). The limitation describes the payment device processor providing contactless data via the contact interface. However, the quality control bureau is not clearly defined to execute with the payment processing server. The Specification does not clearly define the quality control bureau to work with the payment device processor. The contactless data is recited to be personalized by the payment device processor while in a card production center or bureau, and when the payment device is at the final stage of production that the bureau performs a quality control function for sampling (See PGPub US 2014/0067685, para. [0069]). The Specification is silent about providing information in response to the execution of the read record filter corresponding to the contact interface.
In view of the Specification, the limitation makes the claim indefinite where it is unclear if the function of providing information is either to facilitate performance of a quality control function or is part of the executed read record filter. Therefore, claim 1 is rejected for being indefinite, and due to their dependence, claims 4, 7, 9, 12, 18 and 20 are also rejected for being indefinite. 

Response to Arguments
Applicant’s arguments, filed 27th November 2020, with respect to the rejections under 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the Claim Objections, the Applicant argues: Claim 19 is cancelled, without prejudice. The objection is accordingly moot.
In response: The Examiner agrees the claim 19 has been cancelled and the objection has been withdrawn.
In view of the amendments, new claim objections are presented in view of correcting the claim limitations as recited.

Regarding the rejection under 35 USC 112, the Applicant argues: Reference to the data verification phase is deleted from the claims. The rejection is accordingly moot.
In response: The Examiner agrees the issues in the claims have been removed and the rejection under 112, second paragraph, has been withdrawn.
New issues have been presented in the rejection under 112, second paragraph, in light of the amended limitations.

Regarding the rejection under 35 USC 103, the Applicant argues: Amended Claim 1 is directed to a payment device 1302 (see text page 10 line 19 et seq.) comprising a payment device memory 1308, a contactless interface including an antenna 1320, a contacted interface including a plurality of electrical contacts 1310, at least one payment device processor 1306 coupled to the payment device memory, the contactless interface, and the contacted interface. Also included is a body portion (page 8, line 8) mounting the 
The at least one payment device processor is further operative to disable the contactless interface (page 14 lines 7-9); and to facilitate performance of a quality control function on the contactless data while the contactless interface is disabled (page 3, lines 23-24). This is done by receiving a read record command at the contacted interface; and providing, via the contacted interface, to a quality control bureau, at least one record of the contactless data listed in the read record command, based on a read record filter corresponding to the contacted interface, wherein the read record filter comprises a security mechanism of the one or more security mechanisms (FIG. 11; page 21 lines 5-17). The at least one payment device processor is still further operative to, while the contactless interface is disabled, conduct a transaction with the contacted interface; and, responsive to conducting the transaction with the contacted interface while the contactless interface is disabled, enable the contactless interface (page 14, lines 7-9).
Note that the language related to the data verification phase is deleted and replaced with the language specifically describing a series of steps set forth in the specification for performing the QC function.
Veil is directed to secure transactions in a computer system. Sensitive data is received from a smart card. The system includes a plurality of non-smart card components 
Cimino is directed to configuring an IC card to receive personalization commands, and includes use of an access control list.
Atkin is directed to instrumentation systems and methods and mentions smart cards with contacted and contactless interfaces for use in connection with physical/chemical processing, monitoring, or analysis.
In response: The concept of the claimed invention has been shown to be taught by the prior art of record in combination. However, the prior art in combination could not reasonably teach facilitate performance of a quality control function on the contactless data while the contactless interface is disabled by: receiving a read record command at the contacted interface; and providing, via the contacted interface, to a quality control bureau, at least one record of the contactless data listed in the read record command. The claimed invention of securing and providing a dual-interface payment device is clearly taught by the prior art of record, but does not clearly provide for the payment device to participate in a quality control function that samples random payment devices. 
Upon further search and consideration, any additional art would further teach the concepts that are taught by the prior art of record, but in combination would not obviously teach the limitation that was shown above. 
The non-obvious limitation has been identified with indefinite limitations, by which a 112, second paragraph, rejection is presented to clarify the issues. 
The Examiner agrees the prior art does not expressly teach the claimed invention, pending the 112 issues, and therefore the rejection has been withdrawn and no further arguments will be discussed. 
In review of New Claim 20, the claim is appropriate to further limit the independent claim and thus is not rejected for being obvious over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685